                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                             No. 4:20-CV-00048-D

JACK HENRY JONES,
         Plaintiff, ·

      V.

ANDREW SAUL,                                      ORDER
COMMISSIONER OF SOCIAL
SECURITY,                                   )
                                            )
               Defendant.                   )
                                            )


      This matter is before the Court on plaintiffs Motion for Summary Judgment

and defendant's Motion for Remand to the Commissioner. Plaintiffs counsel

consented to the defendant's Motion for Remand.

      Accordingly, for good cause shown, the Court hereby_reverses the

Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S.

292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      Ordered this     I 'I- day of June, 2021




                                         Ja es C. Dever III
                                         United States District Judge




           Case 4:20-cv-00048-D Document 25 Filed 06/14/21 Page 1 of 1
